IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0454
                             Filed February 24, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SEKOU CHOKWE MTAYARI MOORE,
    Defendant-Appellant.

______________________________________________________________

      Appeal from the Iowa District Court for Polk County, Eliza J. Ovrom,

Judge.



      Defendant appeals his sentence following his conviction for willful injury

causing bodily injury. AFFIRMED.



      Mark C. Smith, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Kevin Cmelik and Alexandra Link,

Assistant Attorneys General, for appellee.



      Considered by Doyle, P.J., Mullins, J., and Scott, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                           2


SCOTT, Senior Judge.

       Defendant Sekou Moore appeals his sentence following his conviction for

willful injury causing bodily injury. The district court did not abuse its discretion in

sentencing Moore to a term of imprisonment not to exceed five years. The court

considered appropriate factors in issuing the sentence. We affirm the decision of

the district court.

       Moore pled guilty to willful injury causing bodily injury, in violation of Iowa

Code section 708.4(2) (2013), a class “D” felony. According to the minutes of

evidence, Moore “sucker punched” a security guard, pulled her coat over her

head, threw her to the ground, and continued to assault her until officers arrived.

The guard suffered a laceration over the left eye, which required four or five

stitches, and a detached retina.

       The district court sentenced Moore to a term of imprisonment not to

exceed five years. The court stated:

       I am not going to grant probation in this case. I don’t think that
       probation would provide reasonable protection of the public from
       further offenses. I notice that you have done poorly on community-
       based supervision in the past, and given your record, your age, and
       the nature of this offense, I cannot grant probation. I’m sentencing
       you to serve a term not to exceed five years in prison.

       Moore appeals his sentence, claiming the district court abused its

discretion by imposing a sentence of incarceration, rather than suspending his

sentence and placing him on probation. A district court’s decision to impose a

sentence within the statutory limits “is cloaked with a strong presumption in its

favor, and will only be overturned for an abuse of discretion or the consideration

of inappropriate matters.” State v. Bentley, 757 N.W.2d 257, 262 (Iowa 2008).
                                       3


An abuse of discretion occurs only when “the decision was exercised on grounds

or for reasons that were clearly untenable or unreasonable.” State v. Formaro,

638 N.W.2d 720, 724 (Iowa 2002).

      We find no abuse of discretion by the district court in this case. The court

adequately explained its reasons for imposing incarceration rather than placing

Moore on probation, and we approve of the court’s reasons and conclusions.

Further discussion of the matter would not augment or clarify existing case law.

See Iowa Ct. R. 21.26(1)(e). We therefore affirm by memorandum opinion.

      AFFIRMED.